Case 1:18-cv-01589-CFC Document 47 Filed 04/01/21 Page 1 of 1 PagelD #: 1201

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

IN RE KERYX Civil Action No. 18-1589-CEC
BIOPHARMACEUTICALS, INC.

 

ORDER
At Wilmington this First day of April in 2021:
For the reasons set forth in the Memorandum issued this day, IT IS
HEREBY ORDERED that Defendants’ Motion to Dismiss (D.I. 40) is
GRANTED and Plaintiffs’ Second Amended Complaint (D.I. 37) is DISMISSED

with prejudice.

ft.cf LS)

UNITED STATES DISPRICT JUDGE
